 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 1 of 8 PageID #: 151




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

AARON D. WRIGHT                                                                        PLAINTIFF

v.                                                  CIVILS ACTION NO. 4:18-CV-P140-JHM

SGT. BRANDON ALLEN                                                                   DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       Before the Court are the motion for summary judgment filed by Defendant Brandon

Allen (DN 21) and the motion for hearing (DN 34) filed by pro se Plaintiff Aaron D. Wright in

response to the summary-judgment motion. For the following reasons, the Court will grant the

motion for summary judgment and deny Plaintiff’s motion for a hearing.

                                  I. MOTION FOR HEARING

       The Court first considers whether Plaintiff’s motion for hearing should be granted.

Plaintiff asks for an evidentiary hearing and requests that three Daviess County Detention Center

(DCDC) inmate eyewitnesses be subpoenaed to appear at the hearing. He states that he has tried

to find a way to contact these eyewitnesses for statements but was unsuccessful.

       The litigation history of this case as it pertains to this motion is as follows. Plaintiff, who

at the relevant time was incarcerated at DCDC, filed a 42 U.S.C. § 1983 complaint against

Defendant, a sergeant at DCDC. On initial screening pursuant to 28 U.S.C. § 1915A, the Court

allowed to go forward Plaintiff’s claim that Defendant violated his constitutional rights by

watching him “face-to-face” while Plaintiff was urinating.

       The complaint in this case was filed over two years ago. The Scheduling Order provided

that discovery was to be completed by July 3, 2019. In September 2019, Defendant filed his

motion for summary judgment. When Plaintiff did not respond to the motion within the allowed
 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 2 of 8 PageID #: 152




response time, the Court gave Plaintiff thirty additional days to respond and instructed Plaintiff

as to the requirements to defeat a summary-judgment motion under the Federal Rules of Civil

Procedure.

       Rather than filing a response to the summary-judgment motion, Plaintiff filed a letter

(DN 24) stating that he wished to subpoena three witnesses, housing records, and bodycam

footage. By Order entered February 12, 2020, the Court construed Plaintiff’s letter as a motion

to reopen discovery, which was granted. Discovery was reopened until March 25, 2020

(DN 25). The Court also advised pro se Plaintiff that subpoenas were not necessary for the

records he sought because the discovery process would be adequate to cover requests for those

records and statements from the witnesses.

       During that extended discovery period, Plaintiff notified the Court that he served a

request for discovery on Defendant, and Defendant notified the Court that he had responded.

       At the end of the extended discovery period, Plaintiff again moved to extend the time for

discovery until June 2, 2020 (DN 28). The Court again extended the time to conduct discovery

(DN 33) and again provided Plaintiff a 30-day period at the end of the extended discovery time

to respond to the summary-judgment motion.

       However, instead of filing a response, Plaintiff filed the instant motion for hearing and to

have three eyewitnesses subpoenaed.

       Plaintiff’s motion for a hearing states that he has tried to contact these eyewitnesses to no

avail. That may be so, but Plaintiff has had ample opportunity to do so. The Court reminds

Plaintiff that it already instructed him as follows regarding requests to subpoena witnesses:

       Plaintiff also asks to have three witnesses subpoenaed. However, no trial has
       been set, so no subpoena for live witness testimony is necessary or warranted
       now. Plaintiff may wish to contact the three witnesses to obtain affidavits



                                                 2
 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 3 of 8 PageID #: 153




        (statements that are sworn or signed under penalty of perjury). If so, he should do
        so before the time to respond to the summary-judgment motion is over.

See DN 25. “Although Plaintiff is proceeding pro se, that does not excuse h[im] from h[is] duty

to follow basic procedural requirements, such as complying with deadlines, especially when

those deadlines have been extended several times.” Botwright v. U.S. Postal Serv., No. 08-

12998, 2010 WL 1881447, at *1 (E.D. Mich. May 11, 2010) (citing McNeil v. United States, 508

U.S. 106, 113 (1993) (“[W]e have never suggested that procedural rules in ordinary civil

litigation should be interpreted so as to excuse mistakes by those who proceed without

counsel.”); Eglinton v. Loyer, 340 F.3d 331, 335 (6th Cir. 2003); Jourdan v. Jabe, 951 F.2d 108,

110 (6th Cir. 1991)).

        The Court further finds that given the multiple extensions of time for discovery Plaintiff

has had it would be unfair to Defendant to postpone consideration of his summary-judgment

motion to grant a hearing. This is so especially in light of the fact that Defendant’s motion for

summary judgment (DN 21) argues five grounds: (1) that Plaintiff should be considered to have

abandoned this action; (2) that Plaintiff failed to exhaust his administrative remedies; (3) that

Plaintiff has failed to prove an injury; (4) that there is no constitutional law violation; and (5) that

Defendant is qualifiedly immune. The requested eyewitnesses would not have any evidence

regarding three of the five arguments Defendant puts forth for summary judgment. “[A]

plaintiff’s entitlement to discovery before a ruling on a motion for summary judgment is not

unlimited and may be cut off when the record shows that the requested discovery will not be

likely to produce facts he needs to withstand a summary judgment motion.’” Sullivan v. Aldi,

Inc., No. 3:11CV-313-S, 2011 WL 6181398, at *2 (W.D. Ky. Dec. 13, 2011) (quoting Netto v.

Amtrak, 863 F.2d 1210, 1216 (5th Cir. 1989)). Accordingly,

        IT IS ORDERED that Plaintiff’s motion for a hearing (DN 34) is DENIED.

                                                   3
 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 4 of 8 PageID #: 154




                          II. SUMMARY-JUDGMENT STANDARD

       The Court now turns to Defendant’s argument that he is entitled to summary judgment

because Plaintiff failed to exhaust his administrative remedies. Because the Court finds, as set

forth below, that Defendant is entitled to summary judgment on this basis, the Court will not

address Defendant’s other asserted grounds for summary judgment.

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The party moving for summary judgment bears the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       In a case such as this one where “the defendants in prisoner civil rights litigation [have]

move[d] for summary judgment on administrative exhaustion grounds, they must prove that no

reasonable jury could find that the plaintiff exhausted his administrative remedies.” Mattox v.

Edelman, 851 F.3d 583, 590 (6th Cir. 2017) (citations omitted). The moving party’s burden may

be discharged by demonstrating that there is an absence of evidence to support an essential

element of the nonmoving party’s case for which he has the burden of proof. Id. Once the

moving party demonstrates this lack of evidence, the burden passes to the nonmoving party to

establish, after an adequate opportunity for discovery, the existence of a disputed factual element

essential to his case with respect to which he bears the burden of proof. Id. If the record taken

as a whole could not lead the trier of fact to find for the nonmoving party, the motion for

summary judgment should be granted. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986).




                                                 4
 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 5 of 8 PageID #: 155




                                          III. ANALYSIS

       The Prison Litigation Reform Act (PLRA) requires a prisoner to exhaust all available

administrative remedies before commencing an action with respect to prison conditions.

Specifically, the statute provides, “no action shall be brought with respect to prison conditions

under section 1983 . . ., or any other Federal law, by a prisoner confined in any jail, prison or

other correctional facility until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). The Supreme Court, interpreting § 1997e, has expressly stated, “There is

no question that exhaustion is mandatory under the PLRA and that unexhausted claims cannot be

brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (citing Porter v. Nussle, 534 U.S.

516, 524 (2002)). In order “to properly exhaust administrative remedies prisoners must

‘complete the administrative review process in accordance with the applicable procedural

rules,’—rules that are defined not by the PLRA, but by the prison grievance process itself.” Id.

at 218 (citation omitted) (quoting Woodford v. Ngo, 548 U.S. 81, 88 (2006)). To exhaust a

claim, a prisoner must proceed through all of the steps of a prison’s administrative process.

Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir. 1999). The Supreme Court held in Woodford v.

Ngo, 548 U.S. at 93, that failure to “properly” exhaust bars suit in federal court. “Proper

exhaustion” means that the plaintiff complied with the administrative “agency’s deadlines and

other critical procedural rules because no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Id. at 90-91. But an inmate

need only exhaust those remedies that are actually “available”; if an administrative remedy “is

not capable of use to obtain relief,” then the PLRA will not act as a barrier to suit. Ross v. Blake,

–– U.S. ––, 136 S. Ct. 1850, 1858-59 (2016).




                                                  5
 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 6 of 8 PageID #: 156




       Requiring exhaustion serves two purposes. First, it gives an agency “‘an opportunity to

correct its own mistakes with respect to the program it administers before it is haled into federal

court,’” and it discourages “‘disregard of [the agency’s] procedures.’” Woodford v. Ngo, 548

U.S. at 89 (quoting McCarthy v. Madigan, 503 U.S. 140, 145 (1992)). Second, exhaustion

promotes efficiency. Id. This is because “[c]laims generally can be resolved much more quickly

and economically in proceedings before an agency than in litigation in federal court.” Id. The

Sixth Circuit “requires an inmate to make affirmative efforts to comply with the administrative

procedures” and analyzes “whether those efforts to exhaust were sufficient under the

circumstances.” Risher v. Lappin, 639 F.3d 236, 240 (6th Cir. 2011) (citing Napier v. Laurel

Cty., Ky., 636 F.3d 218, 224 (6th Cir. 2011) (internal quotation marks and citation omitted)).

Generally, internal exhaustion requires an inmate to state his grievance with sufficient

particularity so as “to allow prison officials a fair opportunity to address grievances on the

merits, to correct prison errors that can and should be corrected and to create an administrative

record for those disputes that eventually end up in court.” Mattox, 851 F.3d at 591 (quotations

omitted).

       In support of his argument that Defendant is entitled to summary judgment because

Plaintiff failed to exhaust, Defendant attaches the affidavit of Shannon Coomes, a lieutenant at

DCDC. She states that, in her position, she has access to booking, KIOSK/grievance, and

medical records for DCDC inmates. She avers that at all times pertinent to this lawsuit, there

was a grievance procedure in place at DCDC and that the DCDC Inmate Handbook provides

instruction to DCDC inmates who wish to grieve. The affidavit explains that the grievance

procedure’s first step requires an attempt by the inmate to resolve the situation verbally. The

second step is to file a grievance form, and the final step is to file an appeal with the DCDC



                                                  6
    Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 7 of 8 PageID #: 157




Jailer. She avers, “In order to exhaust all of the administrative grievance remedies available to

an inmate at [DCDC], the inmate must appeal to Jailer Maglinger for a decision by the final

authority within the institution.” She further avers that Plaintiff:

        filled out a grievance message with regard to his allegations as set forth in the
        Complaint . . . [but Plaintiff] did not attempt to resolve any issue through verbal
        communication with [Defendant] nor did he follow up with jail staff with regard
        to his grievance dated October 5, 2017. He filed no appeal with regard to any
        response from jail staff. Therefore, Plaintiff failed to exhaust the administrative
        remedies available to him prior to filing his lawsuit and failed to exhaust the
        grievance procedure in place at [DCDC] prior to filing his lawsuit.

        Attached as an exhibit to the affidavit is a copy of the DCDC grievance procedure. That

procedure states in pertinent part, “In cases where inmate is not satisfied with initial response to

grievance, inmate may appeal grievance to jailer . . . This appeal must occur within 48 hours of

receipt by inmate response.”

        Thus, Defendant has provided affirmative proof that Plaintiff did not complete the

grievance procedure. Plaintiff, despite multiple opportunities to do so,1 has not addressed the

issue of exhaustion, and nothing in the record would support a contrary finding. The Court finds

that Defendant has carried his burden to show that he is entitled to summary judgment based on

Plaintiff’s failure to exhaust his administrative remedies.




1
 The Court gave Plaintiff three 30-day extensions of the time to respond to the summary-judgment motions.
See DNs 23, 25, and 33.

                                                       7
 Case 4:18-cv-00140-JHM Document 36 Filed 09/24/20 Page 8 of 8 PageID #: 158




                                      IV. CONCLUSION

        For the foregoing reasons, the Court GRANTS Defendant’s motion for summary

judgment (DN 21).

        The Court will enter a separate Judgment dismissing this action.

Date:   September 23, 2020




cc:     Plaintiff, pro se
        Counsel of record
4414.009




                                                8
